DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a continuation application of US 16/810,708 (filed on Mar. 5, 2020 – now US Patent No. 11,100,247), which is a continuation application of US 16/238,439 (filed on Jan. 2, 2019 – not US Patent No. 10,733,320), which is a continuation application of 15/793,907 (filed on Oct. 25, 2017 – now US Patent No. 10,229,287), which is a continuation application of US 15/203,797 (filed on Jul. 7, 2016 – now US Patent No. 10,192,069). The prosecution history and references cited in the above applications have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 9, and 15 recite “perturbing results of the count operation on the subset by a factor defined by a Gaussian random variable G() where c1 is a constant:             
                G
                (
                c
                1
                 
                ⋅
                 
                
                    
                        1
                    
                    
                        ε
                    
                
                )
            
         to produce the differentially private result set.” According to [0047] of the originally filed specifications, the count engine 302 produces a differential private response to a count operation (“count q”) from data object X. There are two potential results of the count operation based on a value of privacy parameter δ:
                    
                        y
                         
                        ≈
                        q
                        +
                        L
                        (
                        
                            
                                c
                            
                            
                                1
                            
                        
                         
                        ⋅
                         
                        
                            
                                1
                            
                            
                                ε
                            
                        
                        )
                    
                ; 
                    
                        y
                         
                        ≈
                        q
                        +
                        G
                        (
                        
                            
                                c
                            
                            
                                1
                            
                        
                        ⋅
                        2
                         
                        ⋅
                         
                        
                            
                                log
                            
                            ⁡
                            
                                
                                    
                                        2
                                    
                                    
                                        δ
                                    
                                
                                ⋅
                                 
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                )
                            
                        
                    
                
However, the claimed limitations as stated earlier, recite the use of a “Gaussian random function” in the form of equation (1). Equation (1) employs a Laplacian random variable (see also [0044], which describes the notation of random variables). There is no definition of a “Gaussian random function” in the filed specifications that operates in the same manner as the Laplacian random variable in equation (1). Further disclosed in [0044], a Gaussian random variable is also presented distinctly from that recited in the claims. Furthermore, there is no disclosure stating that Laplacian and Gaussian functions are interchangeable in the filed specifications.
The remaining claims are dependent on claims 1, 9, and 15, and are similarly rejected by virtue of their dependencies. 
    
        
            
                                
            
        
    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 10, 12, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The functions ν() and L(); and variable δ are not defined in the claimed limitations. It is unclear what these elements represent within the scope of the claimed invention.

Comment on Prior Arts
	No prior art rejection has been asserted to the claimed in the current Office Action. The claimed invention is directed to differential privacy of database queries. Differential privacy is directed to preserving the privacy of data such that it remains useful in statistical analysis. A degree of privacy to be enforced on the data can be defined, such as denoted by  ε recited in the claims.
	However, there are prior arts relevant to the features of the claimed invention. Zhang (US 2014/0283091) is directed receiving a query that is guaranteed with (ϵ, δ)-differentially privacy [Zhang, ¶¶0023, 0030, 0057]. If the query is a counting query, spherical Gaussian noise, along with least squares are used to achieve the best possible bounds [Zhang, ¶0054]. In DANKAR, F. et al. “Practicing Differential Privacy in Health Care: A Review,” 2013 – a total privacy budget ε can be assigned by a data custodian, which is decreased every time a query is answered. Queries can have higher budgets to be less noisy [Dankar, pp. 42-43].
Furthermore, it was well-known in differential privacy systems to use Laplace or Gaussian probability distributions to generate noise to perturb query results (see pg. 9, lines 21-26 of WO 2015/090445). See also [0006] and [0025] of US 2011/0064221 for similar disclosures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        11-18-2022